Criminal Case Template






COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS

)
  IN RE: TIBURCIO GARCIA ORTEGA,          )                             No. 08-04-00138-CR
)
                                                Relator.                )                 AN ORIGINAL PROCEEDING
)
) IN MANDAMUS
)

O P I N I O N

            Tiburcio Garcia Ortega has filed a Motion to Compel Trial Court to Produce Trial Records
to Pro Se Petitioner, which we have construed as a petition for writ of mandamus.  Ortega claims that
he filed a motion for production of his “trial records” to assist him in preparing a petition for post-conviction habeas relief and that the trial court denied the motion without reason.   He requests that
we compel the trial court to produce the records.  
            Ortega has not provided this court with a certified or sworn copy of the trial court’s order or
the motion he filed in the trial court.  See Tex.R.App.P. 52.3(j)(1)(A).  Moreover, we are unable to
determine whether we have jurisdiction to grant a writ of mandamus because Ortega does not
indicate whether he was convicted of a misdemeanor or a felony.  This court does not have
jurisdiction over matters related to felony post-conviction writs of habeas corpus.  See Ater v. Eighth
Court of Appeals, 802 S.W.2d 241, 243 (Tex. Crim. App. 1991); In re McAfee, 53 S.W.3d 715, 718
(Tex. App.--Houston [1st Dist.] 2001, orig. proceeding).
            Accordingly, the petition for writ of mandamus is denied.
August 19, 2004                                                                     


                                                                                    ANN CRAWFORD McCLURE, Justice

Before Panel No. 1
Larsen, McClure, and Chew, JJ.

(Do Not Publish)